453 F.2d 1366
Donald Christian DAVIS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-2060 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Dec. 27, 1971.

Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


*
 Rule 18, 5th Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970).  Appellant Davis' 28 U.S.C.A. Sec. 2255 motion to vacate contained the following contentions: (1) his plea of guilty was void because it was coerced (2) his plea of guilty was void because it was tainted by incriminating statements that were illegally and unconstitutionally obtained and would be illegally inadmissible in court against him (3) the search of his automobile was illegal (4) his plea of guilty is void because it came after a failure to provide him with counsel at the time of his illegal confession and (5) his plea of guilty was not voluntarily, knowingly, and intelligently made.  After a full and thorough evidentiary hearing at which Davis was represented by appointed counsel, the district court rendered detailed findings of fact and conclusions of law. The court found against Davis on all his contentions